SHIRLEY S. ABRAHAMSON, C.J.
¶ 39. {concurring). I agree with the majority opinion that many of our cases and many briefs use the words "forfeiture" and "waiver" interchangeably and carelessly. Majority op., ¶ 8 n.10. The court has observed that "[t]he case law is rife with confusion about the words 'waiver' and 'forfeiture.' " State v. Ndina, 2009 WI 21, ¶ 28, 315 Wis. 2d 653, 761 N.W2d 612. Nevertheless, the two words represent two different important legal concepts. See, e.g., Ndina, 315 Wis. 2d 653, ¶¶ 28-35; State v. Huebner, 2000 WI 59, ¶ 11 n.2, 235 Wis. 2d 486, 611 N.W2d 727.
*77¶ 40. This case is a forfeiture case. The party forfeited the right to raise a legal issue on appeal by silence in the trial court. Forfeiture is a doctrine relating to the preservation of an issue for appeal as a matter of right. The law the majority opinion relies on and the cases it cites are forfeiture cases even though the word "waiver" is frequently used.
¶ 41. This court's role is to develop and clarify the law. In the interest of clarity, I would have preferred the majority opinion to use the correct terminology. The fact that many courts and attorneys have long used imprecise terminology is not a good reason for us to continue to do so.
¶ 42. On another topic, the majority opinion properly calls attention to a "potential conflict" in our rules of appellate procedure between Wis. Stat. § (Rule) 809.62(6) and Wis. Stat. § (Rule) 809.62(3)(d) & (3m)(b)l. See majority op., ¶ 27 n.14.
¶ 43. Wisconsin Stat. § (Rule) 809.62(6) used to state that a petitioner could not raise issues not raised in the petition for review. The word "petitioner" was changed by the court to "parties" so that the subsection now prohibits "parties" from raising issues not raised in the petition for review. Yet subsections (3)(d) and (3m) (b) expressly authorize a responding party to raise issues not necessarily identified in the petition for review. I think it would be beneficial to the court and appellate counsel if interested persons, including the Judicial Council and the Appellate Section of the State Bar of Wisconsin, would consider whether a rule change is needed.
¶ 44. With these comments, I join the majority opinion.